     Case 3:19-cv-00869-RGJ Document 1 Filed 11/26/19 Page 1 of 6 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                       LOUISVILLE DIVISION



MELANIE LOGSDON,

                  Plaintiff,
v.                                                   3:19-CV-869-RGJ
                                          Case No. ______________________

THE HARTFORD aka Benefits
Management Services, and BB&T
CORPORATION,

                  Defendants.


                               NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1446, Hartford Life and Accident Insurance

Company, the defendant improperly named as “The Hartford,” (“Hartford”) and

BB&T Corporation (“BB&T”) (collectively, “Defendants”) hereby jointly file this

Notice of Removal of this case from the Circuit Court of Jefferson County,

Kentucky, Case No. 19-CI-06922, where it is currently pending, to the United

States District Court for the Western District of Kentucky. As discussed below,

removal of this action is proper pursuant to this Court’s federal question subject

matter jurisdiction under 28 U.S.C. § 1331 and § 1441, because Plaintiff’s claim

against Defendants invokes the Court’s federal question jurisdiction under the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
   Case 3:19-cv-00869-RGJ Document 1 Filed 11/26/19 Page 2 of 6 PageID #: 2




et seq. Defendants respectfully show the Court as follows:

      1.     Plaintiff Melanie Logsdon instituted a civil action against Defendants

in the Circuit Court of Jefferson County, Kentucky, on November 4, 2019. A true

and correct copy of the Complaint, which is all of the pleadings, process, and

orders received by Defendants in the Circuit Court action, is attached hereto as

Exhibit A.

      2.     This Notice of Removal is filed, pursuant to Rule 6(a) of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1446(b), within thirty (30) days after the

filing of the Complaint and, therefore, receipt by Defendants of the initial pleading

on which the aforesaid action is based.

      3.     This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that Plaintiff’s claim invokes this Court’s federal question

jurisdiction under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq.

      4.     The United States District Court for the Western District of Kentucky

is the federal judicial district embracing the Circuit Court of Jefferson County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(b) and 1441(a).

                   FEDERAL QUESTION JURISDICTION

      5.     Under 28 U.S.C. § 1331, this Court has “original jurisdiction of all


                                          2
   Case 3:19-cv-00869-RGJ Document 1 Filed 11/26/19 Page 3 of 6 PageID #: 3




civil actions arising under the Constitution, laws, or treaties of the United States.”

Further, the ERISA jurisdiction provision provides for concurrent jurisdiction to

the state and federal courts over participant’s claims under 29 U.S.C.

§ 1332(a)(1)(B) and exclusive jurisdiction to the federal courts over all other

ERISA claims by participants. See 29 U.S.C. § 1332(e)(1). When filed in state

court, such actions may be removed to federal court. See 28 U.S.C. § 1441(a).

      6.     In her Complaint, Plaintiff alleges that she is covered under an

ERISA-governed disability-insurance plan offered by her employer, BB&T, and

administered by Hartford. See Exhibit A at 3 (¶¶ 4-8). Based upon an alleged

termination of her benefits, Plaintiff asserts a count for violations of ERISA against

each defendant. See Exhibit A at 3 (¶ 11), 5 (¶¶ 23-26). Plaintiff seeks “disability

benefits due to her, calculated from the date benefits were ceased until the present,

with interest to the extent permitted by law,” “attorney’s fees and expenses that

Plaintiff has incurred for enforcing her contractual rights as well as her ERISA

rights,” “any and all equitable relief Plaintiff is entitled to under common law

contract theory, tort, or under ERISA, including Defendants’ assistance in

remedying any damage its termination of benefits has caused respecting Plaintiff’s

credit history,” costs, and “any and all relief to which Plaintiff may be entitled

under any legal claim, whether it be pursuant to a contract claim, state based

statutory claims, federal ERISA based claims, or other claims that may arise once


                                          3
   Case 3:19-cv-00869-RGJ Document 1 Filed 11/26/19 Page 4 of 6 PageID #: 4




discovery is complete.” Exhibit A at 5 (“Wherefore” paragraph).

      7.     Because Plaintiff expressly asserts federal causes of action under

ERISA, see Exhibit A at 5 (¶¶ 23-26), and even alleges the state court’s

jurisdiction under 29 U.S.C. § 1132(e), see Exhibit A at 3 (¶ 5), this Court has

original jurisdiction of this civil action pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e) and (f). Accordingly, this cause of action, which could have originally

been filed in this Court, is subject to removal under 28 U.S.C. § 1441(a) as an

action arising under federal law.

                               MISCELLANEOUS

      8.     A copy of this Notice of Removal is being filed with the Circuit Court

of Jefferson County, Kentucky, as provided by law, and written notice is being sent

to Plaintiff’s Counsel.

      9.     Along with this Notice of Removal, Defendants will tender to the

Clerk of this Court the funds necessary to secure removal.

      10.    This Notice of Removal is filed within thirty (30) days after receipt by

Defendants of the initial pleading on which the aforesaid action is based pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      11.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

      12.    The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of


                                         4
   Case 3:19-cv-00869-RGJ Document 1 Filed 11/26/19 Page 5 of 6 PageID #: 5




Kentucky.

       13.      If any question arises as to the propriety of this removal, Defendants

respectfully request the opportunity to present a brief and argument in support of

its position.

       WHEREFORE, PREMISES CONSIDERED, Defendants Hartford Life

and Accident Insurance Company and BB&T Corporation, by and through their

undersigned counsel, pray that the above action currently pending against it in the

Circuit Court of Jefferson County, Kentucky, be removed to this Court.

                Respectfully submitted this 26th day of November 2019.


                                         /s/ William B. Wahlheim, Jr.
                                         William B. Wahlheim, Jr.
                                         Attorney for Defendants
                                         [application for admission pro hac vice to be
                                         filed]

OF COUNSEL:
Maynard, Cooper & Gale, P.C.
2400 Regions/Harbert Plaza
1901 Sixth Avenue North
Birmingham, Alabama 35203
(205) 254-1000




                                            5
  Case 3:19-cv-00869-RGJ Document 1 Filed 11/26/19 Page 6 of 6 PageID #: 6




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this 26th day of November 2019:

      Robert A. Florio
      1500 Story Ave.
      Louisville, KY 40206
      Counsel for Plaintiff


                                    /s/ William B. Wahlheim, Jr.
                                    OF COUNSEL




                                       6
